Citation Nr: 1018636	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-44 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for comminuted fracture of the left ankle, status 
post open reduction internal fixation.

2.  Entitlement to a compensable disability rating for 
irritable bowel syndrome.

3.  Entitlement to a compensable disability rating for 
vitiligo (formerly described as nonspecific dermatitis of the 
back), claimed as a skin condition.

4.  Entitlement to a compensable disability rating for 
sediment deposits on the brain with enlarged sella turcica, 
headaches.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from June 1988 to November 
1988 and from December 1991 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 determination of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia, which denied the above claims.

In April 2007, jurisdiction of this matter was transferred to 
that of the RO located in Winston-Salem, North Carolina, as a 
result of a change in domicile of the Veteran.  In a Report 
of Contact (VA Form 119) dated in August 2009, it is 
indicated that the Veteran notified the RO that he had moved 
to Atlanta, Georgia, and requested that his claims file be 
transferred to the Atlanta, Georgia, RO.

This matter was previously before the Board in August 2009, 
at which time it was remanded so that the Veteran could be 
scheduled for a Travel Board hearing before a Veterans Law 
Judge sitting at the  RO in Atlanta, Georgia.  The Veteran 
was scheduled for the requested hearing in February 2010 and 
notified of the hearing by letter dated in January 2010.  
However, he failed to report for the scheduled hearing.  The 
case is now returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by 10 
to 15 degrees of dorsiflexion and 30 degrees of plantar 
flexion, with some discomfort on extreme movement, but no 
ankylosis is shown.

2.  The Veteran does not have any evidence of an irritable 
bowel as it appears to be in remission.

3.  The Veteran's nonspecific dermatitis of the back, claimed 
as a skin condition, is manifested by vitiligo which affects 
the left abdominal wall and upper back areas.

4.  The Veteran's sediment deposits on the brain with 
enlarged sella turcica, headaches, are manifested by 
recurring headaches every two weeks relieved by over-the-
counter medication and rest.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for service-connected comminuted fracture of the left 
ankle, status post open reduction internal fixation,  have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2009).

2.  The criteria for a compensable disability rating for 
service-connected irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2009).

3.  The criteria for a compensable disability rating for 
service-connected nonspecific dermatitis of the back, claimed 
as a skin condition, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7823 (2009).

4.  The criteria for a compensable disability rating for 
service-connected sediment deposits on the brain with 
enlarged sella turcica, headaches, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2003, October 2007, and June 2008 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  With respect 
to the Dingess requirements, the Veteran was provided with 
the requisite notice in the aforestated correspondence.

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been medically 
evaluated.  In sum, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandates of the 
VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).


Left Ankle

The Veteran's comminuted fracture of the left ankle, status 
post open reduction internal fixation, is rated pursuant to 
the criteria set forth in Diagnostic Code 5271, which 
provides that for marked limitation of motion, the maximum 20 
percent disability rating is warranted.  38 C.F.R. § 4.71a 
Diagnostic Code 5271 (2009).

The standard range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2009).

Additionally, arthritis due to trauma is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2009).  Diagnostic Code 5003 provides for degenerative 
arthritis and mandates that the disability be rated upon the 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
If the disability is noncompensable under the appropriate 
diagnostic code provision for the joint involved, a 10 
percent disability rating will be for application for such 
major joint or group of minor joints affected by limitation 
of motion.  Id.  Limitation of motion needs to be objectively 
shown by findings such as swelling, muscle spasm, or painful 
motion.  Id.  In the absence of limitation of motion, a 10 
percent disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (2009).

Service connection for the Veteran's left ankle disability 
was granted by rating decision dated in May 2002, at which 
time a 20 percent disability rating was assigned, effective 
June 23, 2001.  

In July 2003, the Veteran filed a claim for an increased 
disability rating.  By rating action dated in January 2004, 
the 20 percent disability rating was continued.  

VA outpatient treatment records dated from February 2003 to 
August 2003 show intermittent treatment for reported 
traumatic arthritis of the left ankle.

A VA joints examination report dated in October 2003 shows 
that the Veteran reported left ankle pain at a level of six 
with intermittent weakness.  He had stiffness, but no 
swelling, no heat, and no redness.  He described that it 
would be unstable and give away at times.  He also indicated 
that it could lock up and have abnormal motion.  He would 
take pain medication with good response and no side effects.  
He would use braces but no cane or crutches.  He indicated 
that it did not limit his occupation.  Fatigability and lack 
of endurance was present, and would have flare-ups two days 
every two weeks.  He had no dislocation or subluxation.  
Physical examination revealed 5 degrees of dorsiflexion, 40 
degrees of plantar flexion, 16 degrees of eversion, and 10 
degrees of inversion.  There was pain on motion, but no 
edema, effusion, redness, or heat.  There was some weakness, 
tenderness, and abnormal movement.  He had no ankylosis and 
had a normal gait.  The diagnosis was left ankle arthritis of 
the medial and lateral malleolus with moderate loss of range 
of motion due to pain.

A VA joints examination report dated in November 2007 shows 
that the Veteran reported having some residual aching and 
stiffness in the left ankle.  However, he was ambulatory, but 
with increased walking he had increased pain and stiffness.  
He stated that when he was feeling well and having less 
problems, he could walk a mile, but he would then have some 
increasing discomfort.  When he would have problems, the most 
he could walk without having to stop would be one half mile.  
When pronounced, his pain would be an eight or nine on a 
scale of 10.  He would treat with over-the-counter pain 
medication as needed.  Flare-ups would occur, which might 
last a few hours to a day or two.  He would occasionally use 
a brace, but did not require a cane or crutch.  There were no 
episodes of dislocation or subluxation.  There was no 
inflammatory arthritis.  His job was sedentary, thus, the 
ankle did not interfere with his working, nor his activities 
of daily living.  Physical examination revealed 10 to 15 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
There was some discomfort with extreme movement.  Repetitive 
movement was done without any alteration of motion.  There 
was evidence of painful motion, but no edema, effusion, 
instability, or weakness.  There was no functional limitation 
on standing or walking.  There were no callosities or 
abnormal shoe wear.  There was no ankylosis.  The diagnosis 
was fracture of the left ankle with hardware in place with 
residuals.

As noted above the Veteran's left ankle disability is rated 
20 percent disabling under Diagnostic Code 5271, which is 
assigned where there is marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a.  This is the maximum schedular 
disability rating available under Diagnostic Code 5271.  A 
potentially higher disability rating of 30 percent is not 
warranted unless there is evidence of ankylosis of the left 
ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees.  See Diagnostic 
Code 5270.  The United States Court of Appeals for Veterans 
Claims (Court), citing Dorland's Illustrated Medical 
Dictionary (28th ed. 1994), has repeatedly recognized that, 
at least for VA compensation purposes, ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury or surgical procedure."  See Colayong v. West, 12 Vet. 
App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  The competent medical evidence of record does not 
shown any evidence of ankylosis.

The Board has also considered an increased disability rating 
for functional impairment due to pain; however, the Veteran 
is already receiving the maximum disability rating based on 
symptomatology that includes limitation of motion and 
functional loss due to pain on motion.  Regulations 
concerning functional loss are not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the Veteran's situation.  See VAOPGCPREC 36-97 (holding 
that consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received 
less than the maximum evaluation" under Diagnostic Code 
5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(Remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because the Veteran is receiving the maximum 
schedular disability rating under Diagnostic Code 5271 an 
increased disability rating based on functional loss due to 
pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board has considered the Veteran's assertions that his 
left ankle disability warrants a higher disability rating.  
While he is competent to report that his symptoms are worse, 
the training and experience of medical personnel makes the VA 
and private physicians' findings more probative as to the 
extent of the disability.   Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board emphasized that without evidence of 
ankylosis, a higher schedular rating cannot be assigned under 
the circumstances of this case.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  After reviewing all 
pertinent provisions, the Board can find no basis on which to 
assign a higher or separate disability rating.  The 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the Veteran's comminuted fracture 
of the left ankle, status post open reduction internal 
fixation.   38 C.F.R. §§ 3.102, 4.71a (2009).

Irritable Bowel Syndrome

The Veteran's irritable bowel syndrome is rated pursuant to 
the criteria set forth in Diagnostic Code 7319, which 
provides the rating criteria for irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Under this 
diagnostic code provision, mild irritable bowel syndrome 
manifested by disturbances of bowel function with occasional 
episodes of abdominal distress warrants a noncompensable 
disability rating.  Moderate irritable bowel syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent disability rating.  
Severe irritable bowel syndrome, manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants the maximum 30 percent 
disability rating.  38 C.F.R. § 4.114 Diagnostic Code 7319 
(2009).

Service connection for the Veteran's irritable bowel syndrome 
was granted by rating decision dated in May 2002, at which 
time a noncompensable disability rating was assigned, 
effective June 23, 2001.

In July 2003, the Veteran filed a claim for an increased 
disability rating.  By rating action dated in January 2004, 
the noncompensable disability rating was continued.

A VA outpatient treatment record dated in August 2003 shows 
that the Veteran had no nausea or vomiting, and had no 
chronic diarrhea or constipation.  His abdomen was soft and 
tender and bowel sounds were normal.

A VA joints examination report dated in October 2003 shows 
that physical examination revealed that his abdomen was soft 
and nontender.  He had no palpable liver, kidney or spleen, 
and no ventral or inguinal hernia.  He had no malignancy.  
His bowel sounds were normal.  He had no direct or rebound 
tenderness.  He had nausea from his sinuses, but no diarrhea.  
There were no rectal abnormalities.  X-rays revealed moderate 
fecal impaction in the right and transverse colon.  The 
diagnosis was fecal impaction of the right and transverse 
colon with irritable bowel syndrome and a loss of colon 
control.

A VA intestines examination report dated in November 2007 
shows that the Veteran reported continued intermittent pain, 
but no bowel symptoms.  He described some passive reflux and 
some heartburn, with some isolated abdominal  cramps at 
times, but no real change in bowel habits.  His appetite was 
good, he had no nausea or vomiting, bowel movements were 
normal, and there was no fistula or treatment.  He would have 
occasional abdominal cramps which were isolated, but not 
consistent.  There was no ulcerative colitis.  There was no 
effect on his usual occupation or activities of daily living.  
Physical examination revealed that he was well-developed and 
well-nourished.  The abdomen was normal and there was no 
tenderness.  He was undergoing no treatment.  There were no 
fistula, ostomy, abdominal masses, or evidence of anemia.  
The diagnosis was no evidence of irritable bowel; this 
appears to be in remission.

A VA esophagus and hiatal hernia examination report dated in 
March 2008 shows that the Veteran had a diagnosis of hiatal 
hernia.  It was indicated in the report that the Veteran did 
not seem to have an irritable bowel.

Having carefully considered the competent medical evidence of 
record, the Board concludes that a compensable disability 
rating for irritable bowel syndrome is not warranted for any 
time covered by this appeal.  While the Veteran has described 
intermittent pain with some passive reflux, heartburn, and 
isolated abdominal  cramps, there has been no indication that 
he has experienced any change in bowel habits.  While the 
October 2003 VA joints examination showed a diagnosis of 
irritable bowel syndrome, the abdomen was soft and nontender, 
bowel sounds were normal, and there was no evidence of 
diarrhea.  Moreover, the VA examination reports in November 
2007 and March 2008 each conclude that there was no evidence 
of irritable bowel.  Moreover, there is no evidence of record 
that the Veteran experiences frequent episodes of bowel 
disturbance with abdominal distress.  As the medical evidence 
shows that the Veteran's irritable bowel syndrome had 
resolved, a compensable disability rating is not warranted. 

The Board has considered the Veteran's assertions that his 
irritable bowel syndrome warrants a higher disability rating.  
While competent to report that his symptoms are worse, the 
training and experience of medical personnel makes the VA and 
private physicians' findings more probative as to the extent 
of the disability.   See Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  After reviewing all 
pertinent provisions, the Board can find no basis on which to 
assign a higher or separate disability rating.  The 
preponderance of the evidence is against a compensable 
disability rating for the Veteran's irritable bowel syndrome.   
38 C.F.R. §§ 3.102, 4.114 (2009).



Vitiligo

The Veteran's skin disorder, initially developed and 
described as nonspecific dermatitis of the back is currently 
rated pursuant to the criteria set forth in Diagnostic Code 
7823, which provides the rating criteria for vitiligo.  As 
will be discussed in the evidence below, the current 
diagnosis of the Veteran's skin disorder is vitiligo.  Under 
Diagnostic Code 7823, a noncompensable disability rating is 
warranted if no exposed areas are affected.  The maximum 10 
percent disability rating is warranted if exposed areas are 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7823 (2009).

The Veteran's skin disorder had previously been rated 
pursuant to the criteria set forth in Diagnostic Code 7806, 
which provides the rating criteria for dermatitis or eczema.  
Diagnostic Code 7806 provides for a 10 percent disability 
rating where at least five percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.

A 30 percent disability rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.

The highest disability rating of 60 percent is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  It is also noted that the disability may be rated as 
a disfigurement of the head, face, or neck pursuant to 
Diagnostic Code 7800, depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Service connection for the Veteran's nonspecific dermatitis 
of the back was granted by rating decision dated in May 2002, 
at which time a noncompensable disability rating was 
assigned, effective June 23, 2001.

In July 2003, the Veteran filed a claim for an increased 
disability rating.  By rating action dated in January 2004, 
the noncompensable disability rating was continued.

VA outpatient treatment records dated from February 2003 to 
August 2003 show that in February 2003, the Veteran's skin 
was warm and dry with no lesions or dermatomes.  In August 
2003, skin was warm and dry, with a clearing rash over the 
left abdomen.  The assessment was rash left abdomen.

A VA joints examination report dated in October 2003 shows 
that physical examination of the skin revealed a previous 
skin disease process, with a possible previous fungus.  There 
was scarring, but no disfigurement.  He had hypopigmentation 
of the area and a back rash.  He had head, face, and neck 
problems with the rash.  There was no acne, chloracne, 
scarring alopecia, alopecia areata, or hyperhidrosis.  The 
diagnosis was nonspecific dermatitis of the back, face, head, 
and neck.

A VA outpatient dermatology consult record dated in November 
2003 shows a depigmented irregular patch on the left 
abdominal wall.  The assessment was rule out vitiligo.

A VA skin diseases examination report dated in November 2007 
shows that the Veteran was said to have developed a loss of 
pigmentation in the area of his left lateral abdomen and a 
small area on his right upper back.  He had no rash and no 
pruritus.  The scaling rash seemed to be intermittent, 
primarily on his back initially and then some on his abdomen.  
He was receiving no current treatment, but was treated with 
medicated creams in the past.  There were no local skin 
symptoms or systemic symptoms.  There were no malignant or 
benign neoplasms.  There was no urticaria, primary cutaneous 
vasculitis, or erythema multiforme.  Physical examination 
revealed that zero percent of the exposed areas were 
affected, and that five percent of the entire body had 
vitiligo present.  There was no scarring or disfigurement, 
although the area of vitiligo on the abdomen was quite 
noticeable because of the depigmentation with the surrounding 
brown skin.  The diagnosis was vitiligo involving the left 
abdominal wall measuring five inches by four inches with 
irregular patches confined in that area and a small area of 
vitiligo barely noticeable on the right upper back.  A color 
photograph of the abdominal vitiligo was included.

Having carefully considered the competent medical evidence of 
record, the Board concludes that a compensable disability 
rating for the Veteran's skin disability is not warranted for 
any time covered by this appeal.  

In considering the Veteran's skin disability under the 
provisions of Diagnostic Code 7823, which provides the rating 
criteria for vitiligo, the competent medical evidence of 
record has established that the Veteran's vitiligo affects a 
five inch by four inch area of the left abdominal wall and a 
barely noticeable area on the right upper back.  There is no 
evidence of record that the vitiligo affects any exposed 
area.  As such, a compensable disability rating under 
Diagnostic Code 7823 is not warranted.

In considering the Veteran's skin disability under the 
provisions of Diagnostic Code 7806, which provides the rating 
criteria for dermatitis or eczema, the competent medical 
evidence of record has established that while no active 
dermatitis has been shown on examination.  While the vitiligo 
seen on examination affected zero percent of exposed areas 
and only five percent of the entire body, there is no 
competent or credible lay or medical evidence of record that 
any dermatitis, not described as vitiligo, has affected at 
least five percent but not more than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas.  Moreover, there is no evidence of 
intermittent systemic therapy for a total duration of less 
than six weeks during the preceding twelve month period.  
Accordingly, the preponderance of the evidence is against 
entitlement to a compensable disability rating under 
Diagnostic Code 7806 (2009).

The statements of the Veteran as to the frequency and 
severity of his symptoms have been considered.  While the 
veteran is able to provide competent lay reports, VA is 
required to evaluate the disorder in question in light of the 
specific enumerated rating criteria as are set forth above, 
which call for competent medical evidence.  See Cromley, 7 
Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  After reviewing all 
pertinent provisions, the Board can find no basis on which to 
assign a higher or separate disability rating.  The 
preponderance of the evidence is against a compensable 
disability rating for the Veteran's service-connected skin 
disorder.  38 C.F.R. §§ 3.102, 4.118 (2009).

Sediment deposits on the brain with enlarged sella turcica, 
headaches

The Veteran's sediment deposits on the brain with enlarged 
sella turcica, headaches, are currently rated by analogy 
pursuant to the criteria set forth in Diagnostic Code 8100, 
which provides the rating criteria for migraine headaches.  
Under this diagnostic code provision, migraine headaches with 
less frequent attacks warrant a noncompensable disability 
rating.  Migraine headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months are assigned a 10 percent disability rating.  Migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month warrant a 30 percent disability 
rating.  The maximum 50 percent disability rating is 
warranted where the migraine headaches are with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009).

The rating criteria do not define "prostrating;" nor has the 
Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness." 

Service connection for the Veteran's headache disability was 
granted by rating decision dated in May 2002, at which time a 
noncompensable disability rating was assigned, effective June 
23, 2001.

In July 2003, the Veteran filed a claim for an increased 
disability rating.  By rating action dated in January 2004, 
the noncompensable disability rating was continued.

A VA joints examination report dated in October 2003 shows 
that the Veteran reported headaches in service, but that his 
condition was currently stable.  He had no seizures.  He 
would have headaches every other week.  He would have some 
mild dizziness and get sick when he had the headaches.  
Physical examination of the brain revealed no tumor.  There 
was no motor or sensory loss.  There was no functional 
impairment.  There were no psychiatric problems.  The eyes 
were okay.  He could manage his own benefits.

A VA neurological disorders examination report dated in 
November 2007 shows that the Veteran described continuous 
headaches since service.  He indicated that the headaches 
would recur at intervals of about two weeks, and that over-
the-counter medication and rest would help.  He indicated 
that he had never tried heat or ice bags.  The headaches 
would never awaken him in the middle of the night.  The 
diagnosis was diffuse headaches, approximately every two 
weeks since he was injured by a tree branch twelve years 
earlier.  He was neurologically negative.

Having carefully considered the competent medical evidence of 
record, the Board concludes that a compensable disability 
rating for the Veteran's headache disability is not warranted 
for any time covered by this appeal.  

In considering the Veteran's sediment deposits on the brain 
with enlarged sella turcica, headaches, under the provisions 
of Diagnostic Code 8100, which provides the rating criteria 
for migraine headaches, the competent medical evidence of 
record does not show that the Veteran experiences headaches 
with characteristic prostrating attacks averaging one in two 
months over the preceding several months.  As noted above, 
the Veteran's headaches were relieved with over-the-counter 
medication and rest.  They haven't necessitated the use of 
heat or ice bags, and would never awaken him in the middle of 
the night.  He was neurologically negative.  As such, a 
compensable disability rating under Diagnostic Code 8100 is 
not warranted.

The statements of the Veteran as to the frequency and 
severity of his symptoms have been considered.  While he is 
able to provide competent lay reports, VA is required to 
evaluate the disorder in question in light of the specific 
enumerated rating criteria as are set forth above, which call 
for competent medical evidence.  See Cromley, 7 Vet. App. at 
379; Espiritu, 2 Vet. App. at 495.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  After reviewing all 
pertinent provisions, the Board can find no basis on which to 
assign a higher or separate disability rating.  The 
preponderance of the evidence is against a compensable 
disability rating for the Veteran's sediment deposits on the 
brain with enlarged sella turcica, headaches.  38 C.F.R. §§ 
3.102, 4.118 (2009).

Extra-schedular consideration

Finally, the Board finds that the Veteran's comminuted 
fracture of the left ankle, status post open reduction 
internal fixation;  irritable bowel syndrome; vitiligo; and 
sediment deposits on the brain with enlarged sella turcica, 
headaches, do not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's left ankle disability, 
irritable bowel syndrome, skin disability, and headaches.  
Accordingly, the claim will not be referred for extra-
schedular consideration.


ORDER

A disability rating greater than 20 percent for comminuted 
fracture of the left ankle, status post open reduction 
internal fixation, is denied.

A compensable disability rating for irritable bowel syndrome 
is denied.

A compensable disability rating for vitiligo is denied.

A compensable disability rating for sediment deposits on the 
brain with enlarged sella turcica, headaches, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


